UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6792


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GONZALES MARCH, a/k/a Gun, a/k/a Gon,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District   Judge.      (3:08-cr-00590-CMC-6;  3:12-cv-01977-CMC;
3:10-cv-70924-CMC)


Submitted:   September 9, 2015          Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gonzales March, Appellant Pro Se. Jimmie Ewing, Stanley D.
Ragsdale, Julius Ness Richardson, John David Rowell, Assistant
United States Attorneys, James Chris Leventis, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gonzales    March       appeals         the     district       court’s     order

dismissing his Fed. R. Civ. P. 60(b) motion, after construing it

as an unauthorized successive 28 U.S.C. § 2255 (2012) motion.

We   have   reviewed    the     record    and       find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States     v.     March,      Nos.    3:08-cr-00590-CMC-6;

3:12-cv-01977-CMC; 3:10-cv-70294-CMC (D.S.C. May 7, 2015).                            We

deny March’s motion to supplement a request for a certificate of

appealability as moot.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court      and    argument         would   not   aid   the

decisional process.



                                                                               AFFIRMED




                                          2